   Case 1:19-cv-00908-APM-TJK-NJR Document 63-1 Filed 07/01/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                     )
TED CRUZ FOR SENATE, et al.,         )
                                     )
          Plaintiffs,                )                Civ. No. 19-908 (NJR, APM, TJK)
                                     )
          v.                         )
                                     )
FEDERAL ELECTION COMMISSION, et al., )                [PROPOSED] ORDER
                                     )
          Defendants.                )
                                     )

                                     [PROPOSED] ORDER

       Upon consideration of defendant Federal Election Commission’s Consent Motion to

Establish Page Limits, the Motion is hereby GRANTED.

       Accordingly, it is hereby ORDERED that the page limits for the remaining summary

judgment briefing in this case are as follows:

       A. Defendants’ Cross-Motion for Summary Judgment – 45 pages

       B. Plaintiffs’ Combined Response and Reply – 45 pages

       C. Defendants’ Reply – 45 pages

                                                 __________________________
                                                 Hon. Neomi J. Rao
                                                 United States Circuit Court Judge

                                                 __________________________
                                                 Hon. Amit P. Mehta
                                                 United States District Court Judge

                                                 __________________________
                                                 Hon. Timothy J. Kelly
                                                 United States District Court Judge
 Dated: ____________, 2020
